Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the outlet flow port on the spool" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the outlet flow port " in line 9. It is unclear if it refers to port of spool or liner.  For examination purpose it is assumed to “the outlet flow port on the spool”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lavie et al (20020059799).
Regarding claim 1, Lavie, Fig. 1-4, discloses a fuel injector nozzle metering valve comprising: a spool 40 having an inlet port (top of Fig 1) and a flow control port 42; a retainer 60,62,66 assembled to one end of the spool; a valve liner 50 which houses a portion of the spool, the spool configured to move back and forth within the valve liner; wherein the metering valve is biased in a closed position (Fig 2) in which the flow control port is disposed entirely within the valve liner 50, wherein the valve is opened when the spool slides out of the valve liner such that some portion of the flow control port 42 extends beyond an end of the valve liner, the retainer having a stepped portion 66 configured to abut an end of the valve liner 50 (Fig 4) at a fuel flow pressure below the expected maximum fuel flow pressure (Fig 5, Para 22, above second threshold pressure, abstract) to be used in the fuel nozzle metering valve.
As to claim 2, the spool 40 is configured to slide out of the valve liner when a fuel flow pressure from fuel flowing into the inlet port overcomes the closing bias on the metering valve (Fig 3,4).
As to claim 3, the retainer 60,62,66 is disc-shaped and the stepped portion 66 extends from a central region of the disc-shaped retainer.
As to claim 4, the stepped portion 66 is cylindrical.
As to claim 5, the valve liner 50 is fixed within the fuel nozzle 10, and wherein the spool and retainer move relative to the valve liner 50.
As to claim 6, the metering valve is biased in a closed position by a spring 58.
As to claim 7, the spring 58 has a first end abutting a flange (outer portion of 60) of the retainer 60,62,66 and a second end abutting a flange 54 of the valve liner 50.
Regarding claim 8, Lavie, Fig. 1-4, discloses a fuel nozzle check valve comprising: a valve liner 50 having an inlet port (top end in Fig 1) and an outlet flow port (radially outer portion of opening 52); a spool 40 disposed within the valve liner; a retainer 60,62,66 assembled to one end of the spool; wherein the valve liner houses a portion of the spool 40, the spool configured to move back and forth within the valve liner, wherein the valve liner includes a valve liner port (radially inner portion of opening 52) in fluid communication with the outlet flow port 42 on the spool 40 when the check valve is in the open position; and wherein the check valve is biased in a closed position (Fig 2) in which the outlet flow port is blocked when the spool 40 is disposed entirely within the valve liner 50, wherein the check valve is opened when the spool slides out of the valve liner such that the outlet flow port 42 is not blocked by the spool, the retainer 60,62,66 having a stepped portion 66 configured to abut an end (Fig 4) of the valve liner at a fuel flow pressure below the expected maximum fuel flow pressure to be used in the fuel nozzle check valve (Fig 5, Para 22, above second threshold pressure, abstract).
As to claim 9, the spool 40 is configured to slide out of the valve liner when a fuel flow pressure from fuel flowing into the inlet port overcomes the closing bias on the check valve (Fig 3,4).
As to claim 10, the retainer 60,62,66 is disc-shaped and the stepped portion 66 extends from a central region of the disc-shaped retainer.
As to claim 11, the stepped portion 66 is cylindrical.
As to claim 12, the valve liner 50 is fixed within the fuel nozzle 10, and wherein the spool and retainer move relative to the valve liner 50.
As to claim 13, the metering valve is biased in a closed position by a spring 58.
As to claim 14, the spring 58 has a first end abutting a flange (outer portion of 60) of the retainer 60,62,66 and a second end abutting a flange 54 of the valve liner 50.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al (5417054), Chapman et al (2207285) and Bradley et al (4491272) discloses fuel nozzles with metering check valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753